Citation Nr: 1623180	
Decision Date: 06/09/16    Archive Date: 06/21/16

DOCKET NO.  09-48 353	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 percent for residuals of a hysterectomy

2.  Entitlement to a total disability rating due to individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David R. Seaton, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1974 to December 1991.
 
This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

This matter was previously before the Board, and, in August 2013, the Board remanded this matter for further development.  Further development in substantial compliance with the Board's remand instructions has been completed.
 

FINDINGS OF FACT

1.  The Veteran underwent a hysterectomy resulting in the partial removal of her left ovary.

2.  The Veteran's service-connected disabilities do not prevent the Veteran from securing and maintaining substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 30 percent for the residuals of a hysterectomy have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.116, Diagnostic Codes 7617, 7618, 7619 (2015).

2.  The criteria for TDIU have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.18, 4.25 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist
 
Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided, and neither the Veteran, nor her representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of her claim at this time is warranted.

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and, therefore, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records, VA treatment records, Social Security Administration (SSA) records, and private treatment records have been obtained.  Additionally, the Veteran was offered the opportunity to testify at a hearing before the Board, but she declined.  The Board notes that previously this matter was remanded to obtain additional treatment records.  Additional treatment records have been obtained in substantial compliance with the Board's remand instructions.

The Veteran was also provided with several VA examinations (the reports of which have been associated with the claims file), which the Board finds to be adequate for rating purposes, as the examiners had a full and accurate knowledge of the Veteran's disability and contentions, and were provided sufficient evidence to fairly rate her disability.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Moreover, neither the Veteran nor her representative has objected to the adequacy of any of the examinations conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011).  The Board notes that this matter was previously remanded in order to provide the Veteran additional VA examinations.  Additional examinations in compliance with the Board's remand instructions have been completed.

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). There is no prejudice to the Veteran in adjudicating this appeal, because VA's duties to notify and assist have been met.

Hysterectomy

The Veteran contends that she is entitled to a disability rating in excess of 30 percent for the residuals of her hysterectomy.  Specifically, the Veteran contends that she is entitled to a higher rating, because her uterus, as well as both of her ovaries, has been removed.  As described infra, the weight of the evidence indicates that the Veteran uterus as well a part of her left ovary has been removed, and, therefore, she is not entitled to a disability rating in excess of 30 percent.

The Veteran first filed for service connection in December 1991, and, in July 1992, the VA granted service connection and assigned a disability rating of 30 percent effective the date the claim was received.  In August 2006, the Veteran filed an increased rating claim, and, in March 2008, the RO denied her claim.  The Veteran appealed.  The Board also notes that the claims file contains a separate claim for service-connection for ovary removal; the claims of which the Board considers as more properly associated with this increased disability rating claim rather than a separate claim for service connection.

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.

Under Diagnostic Code 7619, a total disability rating is assigned for three months following an ovary removal, and, thereafter, a disability rating of 30 percent is assigned if both ovaries were completely removed.  Under Diagnostic Code 7618, a total disability rating is assigned following the removal of the uterus, and, thereafter, a disability rating of 30 percent is assigned.  Under Diagnostic Code 7617, a total disability rating is assigned for three months following the complete removal of the uterus and both ovaries, and, thereafter, a disability rating of 50 percent is assigned.  38 C.F.R. § 4.116, Diagnostic Codes, 7617, 7618, 7619.

Medical evidence conclusively indicates that the Veteran underwent a hysterectomy prior to the period on appeal.

Throughout the period on appeal the Veteran has submitted multiple written statements alleging that both her ovaries were removed during her hysterectomy.  Nevertheless, such a determination is a matter of medical complexity, and the Veteran has no demonstrated medical proficiency.  Accordingly, the Board must root its findings in the medical evidence of record.  Jandreau v. Nicholson, 492 F. 3d 1372 (2007).  The Board also notes that, throughout the period on appeal, the Veteran has sought gynecological treatment.  Nevertheless, these records, with the exception of the records listed below, ultimately do not probative of the gravamen of the Veteran's claim; namely whether both her ovaries were removed during her hysterectomy.

The Veteran underwent a VA examination in August 2006.  The Veteran reported that she had a hysterectomy in-service, and that she believed that both of her ovaries were removed during the operation.  The Veteran did not report any current symptoms.  The examiner was not able to determine whether the Veteran had any ovaries at that time.

The Veteran underwent another VA examination in February 2008.  The Veteran declined to undergo a gynecological examination at that time.  The Veteran sought treatment from her VA gynecologist the following day.  The VA gynecologist indicated that he did not have adequate records to determine one way or the other whether her ovaries had been removed during her hysterectomy, because neither a computerized tomography (CT) scan nor a magnetic resonance imaging (MRI) could answer the question.  The VA gynecologist opined that only a review of the Veteran's surgical records would answer the question.

The Veteran underwent another VA examination in October 2015.  After reviewing the Veteran's treatment records, the examiner concluded that the Veteran underwent a total abdominal hysterectomy in May 1987.  The examiner opined that the Veteran's left ovary was partially removed during her hysterectomy, and that her right ovary was left in place.

The Veteran is not entitled to a disability rating of 50 percent.  A VA gynecologist opined that the only way to determine whether the Veteran's ovaries were removed was to review the Veteran's surgical records.  A VA examiner reviewed the Veteran's surgical records and opined that her left ovary was partially removed and her right ovary was left in place.  The Board finds the opinions credible and affords them great weight, because they are based on the application of reliable principles and methods to sufficient facts and data.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, (2008).  Accordingly, the Board finds that the weight of the evidence is not sufficient to demonstrate that it is at least as likely as not that both of the Veteran's ovaries have been completely removed.  Additionally, the Board notes that the Veteran is not entitled to a total disability rating, because the period on appeal began more than three months after her hysterectomy.

Here, the weight of the probative evidence of record simply fails to demonstrate that both of the Veteran's ovaries were removed during her hysterectomy.  Therefore, the evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  As such entitlement to a disability rating in excess of 30 percent for a hysterectomy is denied.

Extraschedular

The Board has also considered whether referral for an extraschedular evaluation is warranted.  In exceptional cases, an extraschedular rating may be provided.  See 38 C.F.R. § 3.321; see also Rice v. Shinseki, 22 Vet. App. 447 (2009).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  See Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture, and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director, Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairment for the residuals of the Veteran's hysterectomy are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The Veteran is claiming that she is entitled to a higher rating due to the removal of her uterus and her ovaries, and the schedular rating criteria assigns disability ratings based on the removal of claimant's uterus and ovaries.  Accordingly, the Board finds that the Veteran's disability picture is adequately anticipated by the schedular rating criteria, and, therefore, the Veteran is not entitled to consideration of extraschedular rating criteria by the Under Secretary for Benefits or the Director, Compensation Service.

TDIU

The Veteran contends that she is entitled to TDIU.  The Veteran meets the schedular rating criteria for TDIU, because she has combined disability rating of 70 percent.  Nevertheless as described infra, the Veteran is capable of securing and maintaining substantially gainful employment.

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities be rated totally disabled.  38 C.F.R. § 4.16.  A finding of total disability is appropriate "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 4.15.  In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training and previous work experience, but not to his age or to any impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

Typically, TDIU is awarded on a schedular basis, which requires that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional service-connected disability to bring the combined rating to 70 percent or more. 38 C.F.R. § 4.16(a).  As previously noted, the Veteran meets this rating criteria, but her service-connected disabilities do not prevent her from securing substantially gainful employment.

The Veteran has been assigned the following disability ratings for the following service-connected disabilities: 30 percent for residuals of a hysterectomy; 30 percent for depression; 10 percent prior to January 1997 and 30 percent thereafter for bilateral pes planus; 10 percent for bilateral bunionectomy with hallux valgus; noncompensable rating for left wrist ganglion cyst; noncompensable for an appendectomy scar; and noncompensable for bilateral bunionectomy scars.  See December 2015 Codesheet.

The Veteran underwent a VA examination to determine the severity of her foot conditions in July 2006.  The examiner opined that the Veteran's bilateral foot condition would not be a source for individual unemployability.

The Veteran underwent a general VA examination in August 2006.  The Veteran reported that she worked as a supply clerk while in the military.  The Veteran indicated that since leaving the service she worked as a supply clerk for a military contractor, but that she has not worked for the two years prior to the examination (approximately August 2004) when she was laid off.  The examiner opined that her service-connected scars had no apparent impact on the activities of daily living, and he also opined that the residuals of her hysterectomy should not prevent employment.  The examiner incorporated the opinion of the July 2006 VA examination by reference in evaluating the Veteran's foot conditions.

In October 2007, the SSA issued an administrative decision which found that the Veteran was not disabled.  The Veteran was found not to have engaged in substantial gainful activity since May 3, 2005 when she was laid off.  The Veteran testified at a hearing before the SSA prior to the decision.  At the hearing the Veteran testified that she had left hand pain, low back pain, arthritis in both feet, hypertension, and mental health issues.  The Veteran testified that she could perform household chores, shop for groceries, walk for two blocks, and sit for two hours.  The SSA determined that the Veteran's activity level was somewhat limited, but that it was not consistent with a complete inability to work.

In January 2008, the SSA issued a disability determination indicating whether or not the Veteran was disabled due to a variety of complaints related to her service-connected disabilities, including: foot pain, left hand pain, uterus pain, and depression, as well as complaints unrelated to service-connected disabilities; including hypertension and back pain.  The SSA ultimately found that the Veteran was unable to perform her work as a stock supervisor as she had in the past, but that she was capable of performing the same type of work as it is generally performed.

The Veteran submitted a function report to the SSA in February 2008.  When asked to describe what she does from the time she wakes up to the time she goes to bed, the Veteran indicated that she: made phone calls, managed her personal papers, and organized her closet and dressers.  When asked what she was able to do before her illnesses, injuries, or conditions that she could no longer do, the Veteran stated a lot of writing and lifting, and being around stress or a lot of noise.  The Veteran reported that she needed to rest for five minutes after a 10 to 20 minute walk, and that she could not lift more than one pound.

The Veteran underwent a VA examination in February 2008 to determine the severity of her scars, and the examiner opined that the Veteran's scars would not preclude employment or occupational duties with respect to physical and sedentary activities.

The Veteran also underwent a VA examination in February 2008 to determine the severity of the residuals of her hysterectomy, and the examiner opined that the Veteran's hysterectomy would not preclude employment or occupational duties with respect to physical and sedentary activities.

The Veteran also underwent a VA examination in February 2008 to determine the severity of her foot conditions.  The examiner opined that the Veteran's foot disabilities would have significant effects on occupational activities including: decreased mobility; problems with lifting and carrying; lack of stamina; weakness or fatigue; and pain.  The examiner also indicated that the disability would have a moderate effect on driving and a mild effect on the following daily activities: chores, shopping, exercise, sports, recreation, and traveling.

The Veteran underwent a SSA physical residual functional capacity assessment in October 2008.  The SSA determined that the Veteran's functional capacity was as follows: able to occasionally lift or carry 20 pounds; able to frequently lift or carry 10 pounds; able to stand or walk about six hours in an eight hour work day; able to sit for a total of six hours in an eight hour work day; able to push or pull an unlimited amount, able to occasionally balance, stoop, kneel, crouch, crawl, or climb ramps or stairs; and never able to climb ladders, ropes, or scaffolds.

In October 2008, the SSA issued a disability determination finding that the Veteran could not perform a sufficient number of jobs in view of her vocational profile.  Nevertheless, the Board notes that the primary diagnosis that was the basis for this determination was essential hypertension; which is not a service connected disability.

In February 2012, the Veteran was hospitalized after for suspicion of an acute infarction of the left frontal lobe. 

In October 2015, the Veteran underwent a VA examination to determine the severity the residuals of her hysterectomy.  The examiner found that the residuals of the Veteran's hysterectomy should not prevent the average individual from substantial gainful employment.

The Veteran underwent a VA examination to determine the severity of her foot conditions including her pes planus in December 2015.  The Veteran reported that her pes planus interferes with standing more than 30 minutes or walking more than 15 minutes.  The examiner opined that the Veteran's pes planus should not preclude sedentary employment, but that the Veteran would need to be able to stand and stretch as needed.
The Veteran underwent a VA examination to determine the severity of her depression in December 2015.  The examiner found that the Veteran causes occupational and social impairment due to mild or transient symptoms.

The weight of the evidence indicates that the Veteran's service-connected disabilities do not prevent her from securing and maintaining substantially gainful employment.  The Veteran has been provided multiple VA examinations, and these examinations indicate that the Veteran's service-connected disabilities do not so functionally limit the Veteran as to preclude her from sedentary employment.  The Board finds these examinations persuasive and affords them great weight, because they are based on sufficient facts and data applied to reliable principles and methods.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

The Board notes that a February 2008 VA examination indicates that the Veteran's pes planus has significant effects on the Veteran's occupational activities.  Nevertheless, significant effects on the Veteran's employment, which the Board recognizes and is sympathetic to, is not sufficient to demonstrate that the Veteran is unable to find any kind of substantially gainful employment.  Furthermore, the effects specifically indicated - decreased mobility, problems with lifting and carrying, lack of stamina, weakness or fatigue, and pain - are consistent with the other examiners' findings that the Veteran is capable of securing sedentary employment.  Finally, the Board notes that the Veteran's current disability rating for pes planus takes into consideration the significant effects pes planus has on her employment.

The Board also notes that was granted service connection for her service-connected disabilities in December 1991, but she was gainfully employed for more than 10 years until she was laid off in approximately 2005.  The fact that the Veteran was able to work for 10 years despite having these service-connected disabilities indicates that her service-connected disabilities do not prevent her from securing and maintaining substantially gainful employment.

The Board is aware that the SSA has found that the combination of the Veteran's impairments impacts her functional capacity, and that she is unable to perform a sufficient number of jobs in view of her vocational profile.  Nevertheless, the Board is not persuaded by SSA's findings, because SSA determinations are based on different legal criteria.  Additionally, SSA took into consideration symptoms associated with the Veteran's back and knee disorders; disorders that VA has previously found were not related to a period of service.  Moreover in the October 2008 disability determination granting the Veteran disability, the SSA noted a primary diagnosis of essential hypertension.  The Veteran has not been granted service connection for hypertension.  Finally, the SSA also takes age into consideration, and the Board may not take age into consideration when awarding TDIU. 

Here, the weight of the probative evidence of record simply fails to demonstrate that the Veteran's service-connected disabilities prevent her from securing and maintaining substantially gainful employment.  Therefore, the evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  As such entitlement to TDIU is denied.


ORDER

A disability rating in excess of 30 percent for the residuals of a hysterectomy is denied.

TDIU is denied.

____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


